694 S.E.2d 200 (2010)
Douglas Gordon BRACKNEY
v.
Robin Mason BRACKNEY.
No. 418P09.
Supreme Court of North Carolina.
March 11, 2010.
Jon B. Kurtz, Winston-Salem, for Douglas Gordon Brackney.
Kevin L. Miller, Joseph J. Gatto, Winston-Salem, for Robin Mason Brackney.
Prior report: ___ N.C.App. ___, 682 S.E.2d 401.

ORDER
Upon consideration of the petition filed on the 6th of October 2009 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Withdrawn by order of the Court in conference, this the 11th of March 2010."